On Petition for Rehearing.
PER CURIAM.
The petition for rehearing is overruled, hut the jurisdictional issue is left open for decision in the first instance by the district court. While parties cannot consent to federal jurisdiction, they may agree to facts which sustain or defeat jurisdiction. The answer admits the diversity of citizenship between the parties and the requisite jurisdictional amount; but the pleadings may be amended in the court below so as to present the jurisdictional issue now raised in the petition for a rehearing, and the facts pertinent to that issue may then be developed.